

EXHIBIT 10.1


(English Translation)


Party A: Municipal Government of Hunchun City
Party B: Tianjin Singocean Gas Co. Ltd


1 .Exploration, Mining for the coal bed gas
 
1.1Responsibility for Party A:
 
1.1.1Party A agreed to transferring the exploration right of the coal bed gas in
Hunchun basin with Compensation from Hunchun Land Development Co Ltd to Party B.
 
1.1.2 Party A ordered Hunchun Land Development Co Ltd to complete the
transferring procedure of the exploration right for Party B. During the time
Party B enjoys all right in the regulation of the exploration right and Party B
may not transfer the exploration right to the third party without the consent of
Party A, otherwise Party B would undertake all economic loss of Party A for it.
 
1.1.3 Party A should help Party B to complete the exploration work and all
procedure of exploration, testing mining, mining license and coordinate the
relations among the other parties for Party B.
 
1.1.4 Party A permits Party B to use other gas resource for gas supplying when
quantity of the coal bed gas is not enough in mining process. The charging
criterion according to the gas thermal value keeps as usual.
 
1.2 Responsibility for Party A:
 
1.2.1 Party B should transfer the charge for exploration right in Hunchun Basin
to the bank account of Party A, and the charge for exploration to the bank
account of Party B in Hunchun Branch, China Construction Bank as soon as
possible. Party B should start exploration after 60 days signed this agreement.
 
1.2.2 Party B should explore and use the coal bed gas after Party B paid the
charge.
 
1.2.3 Party B might not transfer and sell the exploration right. Otherwise Party
A could bring back the exploration right from Party B. Party B would undertake
all economic loss for it.
 
2. Gas Supply Project by Urban Pipe Gas
 
2.1 Responsibility for Party A:
 
2.1.1 Party A permits Party B to invest and construct the gas supply project by
urban pipe gas in Hunchun. The project has been designed for 50,000 users. It is
estimated that the total invest amount is about 166.81 million RMB. Party B
would establish a foreign owned enterprise in Hunchun city, namely Hunchun
Singocean Energy Co. Ltd. Hunchun Singocean Energy Co. Ltd enjoys the right of
exclusive investing and constructing, the right of exclusive gas supplying by
pipe gas, the right of exclusive maintaining and repairing for the equipment for
50 years.
 
2.2.2 Party A should establish the headquarters for the gas supply project in
Hunchun.
 
2.2.3 The other preferential policies except “the preferential policies for
Implementation the Strategy of great development in western China in Yanbian
Chaoxian Autonomous State”, which Party B enjoys during the constructing time,
would be discussed by both parties.
 
2.2.4 Party A orders that all new construction and under construction would be
installed gas pipe from now on.
 
2.2.5 Party A guarantees the investment and legitimate rights and interests of
Party B.
 
2.2.6 Party A supports Party B to organize the project according to the
implementation plan.
 
2.2 Responsibility for Party B:
 
2.2.1 Party B guarantees the quality of gas and supplying gas on time.
 
2.2.2 Party B would construct by stages and invest in accordance with planed
users every year. Within 10 days upon signing the agreement Party B would start
the project and complete the gas project for 30,000 users within 3 years. The
project for 10,000 users would be completed in first years. The project for
other 20,000 users would be completed by phases.
 
2.2.3 The amount of connection fee is 2,600 RMB per user. The gas supply price
is 2.88 RMB per m3 .
 

--------------------------------------------------------------------------------


 
2.2.4 Party B signs the long time agreement of supplying gas with users.
 
3. Collection and Settlement of connecting fee
 
3.1 Party A permit Hunchun Urban Credit Association to collect the connection
fee of gas supply project.
 
3.2 Under the leader of headquarters of Hunchun gas supply project Hunchun Urban
Credit Association responds for collecting the connection fee.
 
3.3 Headquarters of Hunchun gas supply project formulates the implementation
means for collecting the connection fee.
 
3.4 Project A collects the connection fee in accordance with the project phase
of Party B. Party A would complete the collection with 30% of total connection
fee(26 million RMB) , when Party B would complete the in-house construction
project for 10,000 users. Party A would complete the collection with 30% of
total connection fee(26 million RMB) , when Party B would complete the out-house
construction project for 10,000 users. Party A would complete the collection
with 40% of total connection fee(26 million RMB) , when Party B would complete
the main pipeline construction project for 10,000 users. Hunchun Urban Credit
Association would register the users per month or half month and transfer it to
Party B with original documents. The collected connection fee by Party A must be
completely transferred to the indicated account of Party B in Hunchun Urban
Credit Association.
 
3.5 After the pipe gas supply project has been successfully examined by the
related organization on 10th, December every year, the connection fee would be
transferred to the indicated account of Party B in Hunchun Urban Credit
Association.
 
3.6 Hunchun Urban Credit Association responds for collection the connection fee
of 30,000 users for 3 years. Party B would pay the headquarters the cost of
salary, and so on.(100,000RMB for collecting connection fee of 10,000 users)


4. This agreement is made and entered into this on 9 of February, 2004 by and
between Party A and Party B.
 
5. This agreement will be executed after both parties signed and sealed. Both
parties take two copies.
 